 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CLARENCE VERN ELLESBURY,                        No. 2: 18-cv-2744 KJM KJN P
12                        Plaintiff,
13             v.                                        ORDER
14       J. FERNANDEZ, et al.,
15                        Defendants.
16

17            On January 24, 2019, plaintiff filed a document styled, “Plaintiff[’s] Request for Ex Parte

18   Motion.” (ECF No. 54.) In his request, plaintiff alleges that defendants have failed or refused to

19   provide plaintiff access to witnesses and requested documents, and claims that he requested

20   interrogatories on September 6, 2019, but counsel for defendants has not yet responded.

21            Plaintiff’s motion appears to be in the nature of a motion to compel discovery responses.

22   However, plaintiff failed to append copies of the specific discovery requests or any responses

23   thereto. Moreover, discovery closed on January 10, 2020. (ECF No. 49.) Plaintiff’s request was

24   signed on January 18, 2020, and presented to prison staff for mailing on January 20, 2020.1 Thus,

25   plaintiff’s motion to compel further discovery responses is untimely and is denied.

26
27   1
       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to
     court, the Court deems the pleading constructively filed on the date it is signed. Roberts v.
28   Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted);
                                                      1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request (ECF No. 54), construed

 2   as a motion to compel, is denied as untimely.

 3   Dated: January 30, 2020

 4

 5
     /elle2744.mtc
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
